PER CURIAM.
Appellant, Alvin T. Adderley, appeals the trial court’s order denying his Motion for Postconviction Relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Appellant argues that the trial judge had previously disqualified himself from the underlying case and thus erred in ruling on Appellant’s motion. We agree. Therefore, we vacate the order under review and remand this case to the trial court so a successor judge can rule on the motion. We note that the State concedes that the order under review “is void and a nullity.”
VACATED and REMANDED.
COHEN, C.J., SAWAYA and WALLIS, JJ., concur.